Citation Nr: 0433960	
Decision Date: 12/27/04    Archive Date: 01/04/05	

DOCKET NO.  02-20 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back 
disability, including degenerative arthritis, status post 
lumbar laminectomy for degenerative disc disease of the 
lumbar spine, and sciatica involving both lower extremities, 
as residual to a back injury. 

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant; and R. F.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  During the veteran's personal hearing, 
held before the undersigned in June 2004, the veteran 
indicated a desire to withdraw all issues from appellate 
status other than those stated on the first page of this 
decision.  Therefore, the only issues remaining before the 
Board at this time are as stated on the first page of this 
remand decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing, held in June 2004, he 
testified, at pages 15, 17, and 20, that he had received 
treatment for his back, during the 1950's, at VA Lawson 
General Veteran's Hospital in Chamblee, Georgia.  Records of 
this treatment do not appear to be associated with the 
veteran's claims file.  He also testified, at page 22, that 
he had received treatment at a VA Medical Center in Atlanta 
for his back during the 1970's.  Records relating to this 
treatment do not appear to be associated with the veteran's 
claims file.

He also testified, at pages 8 and 9, that he had received 
medical care at the 5th Army Hospital just outside of 
Leghorn, Italy.  A copy of a letter in the file reflects that 
the veteran wrote home, on February 17, 1945, and indicated 
that he was hospitalized at that time.  He also testified, at 
page 12, that when he was first returned to the United States 
from Italy, he was hospitalized at Fort Bragg, North 
Carolina.  The record does not reflect that an attempt has 
been made to obtain Surgeon General's Office records relating 
to the hospitalizations reported by the veteran.  The record 
does indicate that the veteran's service medical records were 
destroyed in a fire.

In light of the above, the appeals is REMANDED for the 
following:

1.  Please obtain copies relating to 
treatment of the veteran's back during 
the 1950's at the VA Lawson General 
Veteran's Hospital in Chamblee, Georgia.

2.  Please obtain copies of records 
relating to treatment of the veteran's 
back during the 1970's from the VA 
Medical Center in Atlanta.

3.  Please request Surgeon General's 
Office records relating to the veteran's 
hospitalization at the 5th Army Hospital 
in January and February 1945 just outside 
of Leghorn, Italy.

4.  Contact the veteran and request that 
he provide the date that he was 
hospitalized at Fort Bragg, North 
Carolina.  Upon receipt of the veteran's 
response please request Surgeon General's 
Office records relating to the veteran's 
report of hospitalization at Fort Bragg 
at the time specified by the veteran.

5.  Then, the issues on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


